Exhibit 10.3

 

FIRST AMENDMENT
TO THE
NEFF CORPORATION 2014 INCENTIVE AWARD PLAN

 

Pursuant to the authority reserved to it in Section 14.1 of the Neff Corporation
2014 Incentive Award Plan, adopted November 7, 2014 (the “Plan”), the Board of
Directors of Neff Corporation (the “Board”) hereby amends the Plan as follows,
effective immediately prior to the consummation of the transactions contemplated
by the Agreement and Plan of Merger by and among Neff Corporation (the
“Company”), United Rentals (North America), Inc., a Delaware corporation
(“Parent”), and UR Merger Sub III Corporation, a Delaware corporation and a
direct, wholly-owned subsidiary of Parent (“Merger Sub”), pursuant to which,
among other things Merger Sub shall be merged with and into the Company with the
Company as the surviving corporation (the “Surviving Corporation”) and becoming
a wholly-owned subsidiary of Parent (the “Merger”):

 

1.                                      Article 2 of the Plan is hereby amended
to add the following definitions, with the definitions that follow such terms to
be appropriately renumbered:

 

“2.9 “Cause” means:

 

(i)                                     if the Holder is party to an effective
employment, consulting, severance or other similar agreement with the Company,
or a Subsidiary or Affiliate thereof, and such term is defined therein, “Cause”
shall have the meaning given in such other agreement;

 

(ii)                                  if the Holder is not a party to an
effective employment, consulting, severance or similar agreement or if no
definition of “Cause” is set forth in such agreement, “Cause” shall have the
meaning provided in the applicable Award Agreement; or

 

(iii)                               if neither 1 nor 2 applies, the Holder’s
(i) willful misconduct or gross negligence in connection with the performance of
the Holder’s duties for the Company, its Subsidiaries or Affiliates;
(ii) conviction of, or a plea of nolo contendere to, a felony or a crime
involving fraud or moral turpitude; (iii) engaging in any business that directly
or indirectly competes with the Company, or any Subsidiary or Affiliate thereof;
(iv) fraud, misappropriation, embezzlement or other theft or dishonesty relating
to the Company, or any Subsidiary or Affiliate thereof, (v) acts or omissions
constituting a material failure to perform substantially and adequately the
Holder’s duties with respect to the Company, its Subsidiaries or Affiliates or
(vi) disclosure of trade secrets, customer lists or confidential information of
the Company, its Subsidiaries or Affiliates to a competitor or unauthorized
person.”

 

2.29 “First Amendment Effective Time” means immediately prior to the
consummation of the transactions contemplated by the Agreement and Plan of
Merger by and among Neff Corporation (the “Company”), United Rentals (North
America), Inc., a Delaware corporation (“Parent”), and UR Merger Sub III
Corporation, a Delaware corporation and a direct, wholly-owned subsidiary of
Parent (“Merger Sub”), pursuant to which, among other things Merger Sub shall be
merged with and into the Company with the Company as the surviving corporation
(the “Surviving Corporation”) and becoming a wholly-owned subsidiary of Parent.

 

“2.31 “Good Reason” means:

 

(a)                                 with respect to any portion of an Award that
would become vested upon a Termination of Service for Good Reason regardless of
this First Amendment to the Neff Corporation 2014 Incentive Award Plan:

 

--------------------------------------------------------------------------------


 

(i)                                     if the Holder is party to an effective
employment, consulting, severance or other similar agreement with the Company,
or a Subsidiary or Affiliate thereof, and such term is defined therein, “Good
Reason” shall have the meaning given in such other agreement;

 

(ii)                                  if the Holder is not a party to an
effective employment, consulting, severance or similar agreement or if no
definition of “Good Reason” is set forth in such agreement, “Good Reason” shall
have the meaning provided in the applicable Award Agreement; or

 

(iii)                               if neither 1 nor 2 applies, (i) a
substantial reduction in the duties or responsibilities of Holder (excluding any
such reduction if after such reduction, Holder’s duties and responsibilities are
substantially similar as those of employees of the acquirer in the Change in
Control (or its subsidiaries) with a similar position to Holder’s position with
the Company or a Subsidiary thereof on the date immediately preceding the date
the agreement giving rise to the Change in Control is executed) or (ii) a
material reduction in Holder’s base salary; provided, however, that in order for
Holder’s Termination of Service to be treated as being for Good Reason, Holder
must provide written notice to the Company of the events alleged to constitute
Good Reason within 30 days after the later of the occurrence thereof and the
date on which Holder was aware or should have been aware of such occurrence, the
Company must have failed to cure such alleged events within 30 days after its
receipt of such written notice and Holder must resign within 30 days after the
expiration of the Company’s 30 day cure period.

 

(b)                                 with respect to any portion of an Award that
would not have become vested upon or after a Termination of Service but for the
First Amendment to the Neff Corporation 2014 Incentive Award Plan, “Good Reason”
shall mean: (i) a substantial reduction in the duties or responsibilities of
Holder (excluding any such reduction if after such reduction, Holder’s duties
and responsibilities are substantially similar as those of employees of the
acquirer in the Change in Control (or its subsidiaries) with a similar position
to Holder’s position with the Company or a Subsidiary thereof on the date
immediately preceding the date the agreement giving rise to the Change in
Control is executed) or (ii) a material reduction in Holder’s base salary;
provided, however, that in order for Holder’s Termination of Service to be
treated as being for Good Reason, Holder must provide written notice to the
Company of the events alleged to constitute Good Reason within 30 days after the
later of the occurrence thereof and the date on which Holder was aware or should
have been aware of such occurrence, the Company must have failed to cure such
alleged events within 30 days after its receipt of such written notice and
Holder must resign within 30 days after the expiration of the Company’s 30 day
cure period.”

 

2.                                      Section 14.2(d) of the Plan is hereby
amended by adding the following to the end thereof:

 

“In the event that an Award is cancelled in connection with a Change in Control
and a substitute award is granted in respect thereof by the successor
corporation or a parent or subsidiary of the successor corporation, then if the
Holder incurs a Termination of Service by the Company or an Affiliate without
Cause (and not due to death or disability) or as the result of Holder’s
resignation for Good Reason, in either case, following the occurrence of such
Change in Control, then such substitute award granted in connection with such
Change in Control, to the extent not vested as of the date of such Termination
of Service, shall (i) in the case of a substitute award in the form of
restricted stock units (A) become vested on the date of such Termination of
Service with respect to the percentage of such restricted stock units equal to a
fraction, the numerator of which is the number of days from the date of grant of
the Restricted Stock Units in respect of which such substitute restricted stock
units were granted until the date of such Termination of Service and the
denominator of which is the number of days in the Performance Period relating to
the Restricted Stock Units in respect of which such substitute restricted stock
units were granted, with such substitute restricted stock units that become so
vested to be settled within 60 days after such Termination of Service (or such
later date required by Code Section 409A) and (B) with respect to any substitute
restricted stock units that do not become vested under clause (A), as a
severance benefit,

 

2

--------------------------------------------------------------------------------


 

which Holder had no legally binding right to prior to the First Amendment
Effective Time, such substitute restricted stock units shall be settled on the
date on which the Performance Period for the Restricted Stock Units in respect
of which such substitute restricted stock units were granted was scheduled to
end (or within 15 days thereafter), but only if the Holder has complied with any
applicable restrictive covenants through and including the applicable vesting
date and (ii) in the case of a substitute award in the form of a stock option,
remain outstanding and continue to vest on its regularly scheduled dates if, and
only if, the Holder has complied with any applicable restrictive covenants
through and including the applicable vesting date. Any substitute awards that do
not become vested on or following a Termination of Service in accordance with
the immediately preceding sentence shall be forfeited with no compensation or
payment due to Holder. With respect to any such substituted option, (i) any
portion of such option which is vested and exercisable as of the date of such
Termination of Service shall remain exercisable in accordance with the terms of
the relevant award agreement and (ii) any portion of such option that becomes
vested and/or exercisable on or after the date of such Termination of Service
shall be exercisable for the same period as if the applicable vesting date was
the date of Holder’s Termination of Service without Cause (and not due to death
or disability).”

 

3.                                      Section 14.10 of the Plan is hereby
amended by adding the following to the end thereof:

 

“In the event that a Holder is a “specified employee” within the meaning of
Section 409A of the Code, and a payment or benefit provided for under the Plan
would be subject to additional tax under Section 409A of the Code if such
payment or benefit is paid within six (6) months after such Holder’s separation
from service (within the meaning of Section 409A of the Code), then such payment
or benefit shall not be paid (or commence) during the six (6) month period
immediately following such Holder’s separation from service except as provided
in the immediately following sentence. In such an event, any payments or
benefits that would otherwise have been made or provided during such six
(6) month period and which would have incurred such additional tax under
Section 409A of the Code shall instead be paid to the Holder in a lump-sum,
without interest, on the earlier of (i) the first business day of the seventh
month following such Holder’s separation from service or (ii) the tenth business
day following such Holder’s death.”

 

3

--------------------------------------------------------------------------------


 

To record the adoption of this Amendment to the Plan, the Board has caused its
authorized officer to execute this Amendment this 16th day of August, 2017.

 

 

 

NEFF CORPORATION

 

 

 

 

 

By:

/s/Mark Irion

 

 

Name:

Mark Irion

 

 

Title:

Chief Financial Officer

 

(Signature Page to 2014 Plan Amendment)

 

--------------------------------------------------------------------------------